 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
12   XIAOYE BAI,                           )   No. CV 18-06486-ODW (JDE)
                                           )
13                                         )
                         Petitioner,       )   ORDER ACCEPTING FINDINGS
14                                         )
                  v.                       )   AND RECOMMENDATION OF
15                                         )   UNITED STATES MAGISTRATE
     WARDEN OF ELY STATE                   )
                                           )
                                               JUDGE
16   PRISON, et al.,
                                           )
                                           )
17                       Respondents.      )
                                           )
18                                         )
19
20         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
21   including the operative Petition (Dkt. 1), Respondent’s Motion to Dismiss the
22
     Petition (Dkt. 11), and the Report and Recommendation of the United States
23
     Magistrate Judge (Dkt. 15). No party filed any timely objections to the Report.
24
     The Court accordingly accepts the findings and recommendation of the
25
     Magistrate Judge.
26
           IT IS THEREFORE ORDERED that:
27
           1.    Respondent’s Motion to Dismiss (Dkt. 11) is GRANTED; and
28
 1        2.   Judgment shall be entered dismissing this action without prejudice
 2             for failure to exhaust state remedies.
 3
 4           March 28, 2019
     Dated: _________________
 5
                                              ______________________________
 6                                            JESUS G. BERNAL
 7                                            United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
